Title: Report on Several Petitions, [20 November 1792]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, November 20, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom were referred the several petitions specified in the list herewith transmitted, respectfully reports thereupon.
That the objects of the said several petitions have either been subsequently considered and decided upon, by the legislature, or have been comprised in general reports heretofore submitted, whereby a special report thereupon is rendered unnecessary.
Which is humbly submitted,

Alexander Hamilton,Secry. of the Treasry.
Treasury DepartmentNovember 20, 1792.

